UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ( Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-118259 CHINA SUN GROUP HIGH-TECH CO. (Exact name of registrant as specified in its charter) Delaware 54-2142880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Hutan Street, Zhongshan District Dalian, The People’s Republic of China (Address of principal executive offices) (Zip Code) 011 – 86- (411) 8288 9800/ 8289 2736 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes□ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □ Yes □No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). □Yes þ No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. □Yes□ No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There are presently 53,422,971 shares of common stock, $.001 par value, issued and outstanding as of April 14, 2010. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures. 8 Item 4T. Controls and Procedures. 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 8 Item 1A. Risk Factors. 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 8 Item 3. Defaults Upon Senior Securities. 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information. 9 Item 6. Exhibits. 9 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CHINA SUN GROUP HIGH-TECH CO. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of February 28, 2010 and May 31, 2009 F-2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months ended February 28, 2010 and 2009 F-3 Condensed Consolidated Statements of Cash Flows for the Nine Months ended February 28, 2010 and 2009 F-4 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months ended February 28, 2010 F-5 Notes to Condensed Consolidated Financial Statements F-6 – F-16 F-1 CHINA SUN GROUP HIGH-TECH CO. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF FEBRUARY 28, 2, 2009 (Currency expressed in United States Dollars (“US$”), except for number of shares) February 28, 2010 May 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Inventories Value-added tax receivable - Deposits and prepayments Total current assets Non-current assets: Technical know-how, net Property, plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, trade $
